 

Exhibit 10.1

 

Summary of Plan Terms for 2011 Executive Short-Term Incentive Plan

 

The Advent Software 2011 Executive Short-Term Incentive Plan (the “Plan”) is
designed to motivate and reward the executives that are members of Advent’s
Executive Management Team (the “Executives”) for short-term achievement of
Annual Contract Value, Recognized Revenue and Non-GAAP Operating Profit
milestones during the 2011 fiscal year.

 

Annual Contract Value (ACV) represents the average contribution to annual
revenue from all new term license contracts and Advent OnDemand sales
(consistent with the methodology used to calculate and report ACV in our Annual
Report on Form 10-K), plus the estimated average contribution to annual revenue
from new data related or other contracts entered into during the year.

 

Recognized Revenue represents the revenue recognized in earnings by the Company
in conformity with Generally Accepted Accounting Principles in the United States
of America (US GAAP) and is consistent with “Net Revenues” reported in our
consolidated financial statements.

 

Non-GAAP Operating Profit represents income from continuing operations reported
as “Income from Continuing Operations” in our consolidated financial statements
in accordance with US GAAP, excluding stock-based employee compensation expense,
amortization of purchased intangible assets, acquisition-related costs and
restructuring charges.

 

A summary of the Plan terms follows:

 

·                  The Plan is applicable to the Chief Executive Officer, Chief
Financial Officer and the Executives, and based on Company and individual
performance.

 

·                  Company performance targets are based on ACV, Recognized
Revenue and Non-GAAP Operating Profit relative to goals.

 

·                  Individual plans establish the cash bonus to be awarded to
each Executive based upon the level of achievement for ACV, Recognized Revenue,
Non-GAAP Operating Profit and individual executive performance during 2011.

 

·                  Cash bonuses for at-target achievement of ACV, Recognized
Revenue, Non-GAAP Operating Profit and individual performance for each Executive
under the Plan range from 48% to 75% of base salary.

 

·                  The Plan is an annual plan and is effective for fiscal year
2011. Any cash bonuses earned will be paid by March 15, 2012.

 

--------------------------------------------------------------------------------